 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAMZAN ALI CHAUDHRY,                             No. 2:19-CV-0682-TLN-DMC-P
12                       Petitioner,
13           v.                                        ORDER AND NOTICE OF HEARING
14    WILLIAM P. BARR, et al.,
15                       Respondent.
16

17                  The Court is in receipt of Petitioner’s status report filed July 11, 2019. ECF No

18   11. Based on the information provided by Petitioner’s counsel in the status report, the Court finds

19   an expedited hearing schedule appropriate for this case. As such, the Parties are instructed to take

20   notice that on Friday, July 19, 2019, at 11:00 A.M., in Courtroom 4 a hearing for Respondent’s

21   Motion to Dismiss for Mootness will be held in the United States District Court for the Eastern

22   District of California, before the Honorable Magistrate Judge Dennis M. Cota. The Parties are

23   direct to appear in person.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Further, the Court orders Petitioner and Respondent to file additional, independent
 2   briefing related to the following two issues:
 3                  1.      Whether this Court has subject matter jurisdiction over this case; and
 4                  2.      Whether Petitioner’s removal to Pakistan moots this habeas petition.
 5   The Parties’ briefs shall be filed by Wednesday, July 17, 2019, and shall not exceed fifteen (15)
 6   pages in length.
 7                  Accordingly, IT IS HEREBY ORDERED that:
 8                  1.      The Parties shall appear in person on Friday, July 19, 2019, at 11:00
 9   A.M., in Courtroom 4 for a hearing for Respondent’s Motion to Dismiss for Mootness; and
10                  2.      The Parties shall file and serve supplemental briefs, related to the above
11   listed issues and not to exceed 15 pages in length, by Wednesday, July 17, 2019.
12

13          DATED: July 12, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
